Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on September 21, 2021.
Claims 3-4 and 20 have been previously cancelled. Claims 8-9 have been cancelled based on the current amendment. Claims 1-2, 5-7, 10-19, and 21-22 are currently pending in the application. Claims 13-19 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 1-2, 5-7, 10-12, and 21-22 are considered in this Office action, with claims 1-2 amended, and new claims 21-22 added.
Examiner notes that the status of claims 7, 10-12 is indicated as “withdrawn”. However, the species election requirement set forth in the Office action mailed on April 24, 2020 has been withdrawn by the Examiner in the Office action mailed on July 13, 2020, and claims 7 and 10-12 have been since rejoined and examined thereafter in the Office actions mailed on July 13, 2020, December 9, 2020, and June 23, 2021. Examiner suggests correcting the identifiers for these claims.
Because claim 1 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because of new ground of rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The scope of claim 10 cannot be ascertained since it depends on claim 8 that has been cancelled. For the purpose of this examination, claim 10 is interpreted as dependent on claim 1. Correction or clarification is required.
Claim 10 recites “the solenoid valve comprises a direct current (DC) solenoid valve”. However, claim 1 recites “an alternating current (AC) solenoid valve”. Correction or clarification is required.
Claim 12 recites “the inductive load of the appliance comprises a solenoid valve”. There is insufficient antecedent for “the inductive load”, further it is not clear whether the recited solenoid valve is the same valve as the solenoid valve recited in claim 1. Correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-7, 11-12, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabaleiro et al. (WO 2015/173070 A1, Machine English translation was attached to the Office action mailed on July 13, 2020), hereinafter Cabaleiro in view of Thorn et al. (WO 00/68489 A1), hereinafter Thorn in further view of “Transistor as a Switch” (https://www.electronics-tutorials.ws/transistor/tran_4.html, copy is attached to this Office action), hereinafter “Transistor as a Switch” in further view of “Bipolar Junction Transistors” (https://www.allaboutcircuits.com/textbook/semiconductors/chpt-4/biasing-calculations, copy was attached to the Office action mailed on June 23, 2021), hereinafter “Bipolar Junction Transistors”.
Regarding claim 1, Cabaleiro discloses a system (e.g. Fig. 2) for driving a solenoid valve (28, para 34) of an appliance (1, Fig. 1), the system comprising a DC voltage source (12) coupled to the valve (para 32); and a transistor (switching element 22, para 14) comprising a first terminal coupled to the valve (via 21), interpreted as a collector, a second terminal coupled to a reference potential (14), interpreted as an emitter, and a third terminal coupled to a controller (control device 25) interpreted as a base, and that the controller is configured to control operation of the transistor to drive the valve (e.g. para 32). 
Cabaleiro discloses that mains voltage UN, which is an AC voltage, is provided between the mains connections 9, 10, rectified by a rectifier 11, coupled to an intermediate circuit capacitor 12, that represents a DC voltage source (para 32). Cabaleiro does not explicitly disclose a DC bus. Thorn teaches an appliance (washing machine 100, Fig. 3) comprising a DC voltage source (112) coupled to the inverter (114) via a DC bus (116). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the system of Cabaleiro with the DC bus is taught by Thorn in order to utilize mains AC current to operate components of the appliance. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to utilize DC power to operate components of the appliance and have a reasonable expectation of success because using DC buses is well known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Cabaleiro does not disclose a diode coupled across the AC solenoid valve such that the diode protects the transistor against a voltage spike that occurs across the AC solenoid valve upon deactivation of the transistor. “Transistor as a Switch” teaches an arrangement (p. 4) having a transistor (NPN transistor) comprising Collector, Emitter, and Base, and that with inductive loads such as solenoids, a flywheel diode is placed across the load to dissipate the back EMF generated by the inductive load when the transistor switches “OFF” and so protect the transistor from damage (pp. 3-4). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the system of Cabaleiro with the diode taught by “Transistor as a Switch” in order to dissipate the back EMF generated by the inductive load. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to protect the transistor and have a reasonable expectation of success because such resistors are well known in the art of transistors. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Cabaleiro does not disclose that the collector, emitter and base terminals are connected to resistors, and that the emitter terminal is connected to ground. Incorporating resistors into the transistor arrangement and grounding the emitter terminal is well known in the art. For example, “Bipolar Junction Transistors” teaches an arrangement having a base resistor R(B), a collector resistor R(C), and an emitter resistor R(E), and that the emitter terminal is connected to ground (p. 9). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the system of Cabaleiro with the base, collector, and emitter 
Regarding claim 2, Cabaleiro discloses that the controller controls the switching element using pulse width modulation and can set a current pulse duty factor of the drive pulses depending on the current voltage value (para 15). The disclosed configuration is interpreted as the controller being configured to selectively activate the transistor to pulse width modulate DC power the DC bus provides to the AC solenoid valve.
Regarding claims 5-7 and 11, Cabaleiro discloses that the transistor can be a PNP bipolar transistor (claim 7), an NPN bipolar transistor (claim 6), or an N-MOSFET or a P-MOSFET (claim 11, para 14).The disclosed NPN and PNP transistors are a bipolar junction transistors (BJT), as claimed in claim 5.
Regarding claim 21, Thorn teaches that the DC voltage source 112 provides a constant DC output on the DC bus 116 of approximately 160 volts DC for an input voltage of 115 volts AC, or approximately 320 volts DC for an input voltage of 230 volts AC (p. 8 lines 1-3).
Regarding claim 22, Cabaleiro discloses that the control device is designed to output a sequence of control pulses to the one switching element in order to control the current flow through the drive element (para 10), and to provide a predetermined holding current for holding the shut-off element of the valve in the open position and to set the pulse length of the control pulses for providing the holding current depending on the current voltage value, and that to open the valve device, the drive element can first be supplied with the starting current for a predetermined period of time, when the valve is in the open position, the drive element can be operated with the holding current that can be kept constant by adjusting the pulse length of the control pulses, and that the holding current can have a lower amplitude or a lower effective value compared to the starting current, enabling reliable and energy-saving operation of the valve device (para 16). The disclosed capability is interpreted as the claimed the duty cycle being adjusted such that a second duty cycle when the AC solenoid valve is in the first position or the second position (holding current) is less than a first duty cycle when the AC solenoid valve is moving to the first position or the second position (starting current).
Claim(s) 1-2, 5-7, 10-12 is are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 4,838,037), hereinafter Wood, in view of Cabaleiro et al. (WO 2015/173070 A1), hereinafter Cabaleiro in further view of “Bipolar Junction Transistors” (https://www.allaboutcircuits.com/textbook/semiconductors/chpt-4/biasing-calculations/), hereinafter “Bipolar Junction Transistors” in further view of “Transistor as a Switch” (https://www.electronics-tutorials.ws/transistor/tran_4.html), hereinafter “Transistor as a Switch”.
Regarding claim 1, Wood discloses a system (Fig. 1) for driving a solenoid valve (18) of an appliance (refrigeration system, col. 1 lines 55-57), the system comprising a DC voltage supply (DC current supply 26, col. 2 lines 26-27) coupled to the solenoid valve (via 28, e.g. Fig. 1); a transistor (34) comprising a first terminal, a collector, coupled to solenoid valve (via 32), a second terminal, an emitter, coupled to ground (Fig. 1), and a third terminal, a base, coupled to a controller (microcomputer 38) coupled to the third terminal (e.g. Fig. 1) and configured to control operation of the transistor to drive the solenoid valve (transistor 34 is switched on and off by a PWM control signal 36 generated by a microcomputer 38, transistor 34 repeatedly interrupts the DC electrical current being delivered to solenoid valve 18, col. 2 lines 29-35). The disclosed DC voltage supply for the refrigeration system is interpreted as the claimed DC bus of the appliance, in the broadest reasonable interpretation.
Wood does not disclose that the solenoid valve (18) is an alternating current (AC) solenoid valve. Cabaleiro teaches a system (e.g. Fig. 2) for driving a solenoid valve (28, para 34) of an appliance (1, Fig. 1), the system comprising a DC voltage source (12) coupled to the valve (para 32); and a transistor (switching element 22, para 14) comprising a first terminal coupled to the valve (via 21), a second terminal coupled to the reference potential (14), and a third terminal coupled to a controller (control device 25) configured to control operation of the transistor to drive the valve (para 32), and that commonly used solenoid valves, designed for operation with an AC voltage, can also be operated with a DC voltage (para 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute AC solenoid valve taught by Cabaleiro for the DC solenoid valve disclosed by Wood for the 
Wood does not disclose resistors coupled to the collector, emitter and base terminals. Incorporating resistors into the transistor arrangement is well known in the art. For example, article on “Bipolar Junction Transistors” teaches an arrangement having a base resistor R(B), a collector resistor R(C), and an emitter resistor R(E) (p. 9). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the system of Wood with the base, collector, and emitter resistors taught by “Bipolar Junction Transistors” in order to better control characteristics of the transistor system, such as current and voltage supplied to the transistor, to the solenoid valve, and to the emitter. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better control the current supplied to the base of the transistor, to avoid overload of the transistor, and to stabilize the emitter current and have a reasonable expectation of success because such resistors are well known in the art of transistors. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Wood does not disclose a diode coupled across the AC solenoid valve such that the diode protects the transistor against a voltage spike that occurs across the AC solenoid valve upon deactivation of the transistor. “Transistor as a Switch” teaches an arrangement (p. 4) having a transistor (NPN transistor) comprising Collector, Emitter, 
Regarding claim 2, Wood discloses that the controller (38) is configured to selectively activate the transistor (34) to pulse width modulate DC power provided to the solenoid valve (transistor 34 is switched on and off by a PWM control signal 36 generated by a microcomputer 38, transistor 34 repeatedly interrupts the DC electrical current being delivered to solenoid valve 18, col. 2 lines 29-35).
Regarding claims 5 and 6, Wood does not explicitly disclose that the transistor (34) comprises a bipolar junction transistor (BJT), or that BJT is a negative-positive-negative (NPN) type transistor (para 36). However the transistor (34) schematically represented in Fig. 1 appears to be NPN type BJ transistor, and thus, a person of ordinary skill viewing the drawing would also find such transistor configuration obvious. 
Further, Cabaleiro teaches that the transistor is an NPN bipolar transistor (switching element 22, para 14). It would have been obvious before the effective filing 
Regarding claims 7 and 11, Wood does not disclose that the transistor is a positive-negative-positive (PNP) type transistor (claim 7), or that the transistor comprises a metal oxide field effect transistor (MOSFET, claim 11). Cabaleiro teaches that a PNP bipolar transistor and / or an N-MOSFET can be used as the semiconductor switch (para 14). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the PNP BJT transistor or a MOSFET type transistor taught by Cabaleiro for the transistor disclosed by Wood for the predictable result of performing a switching function to the power provided to the valve, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
Regarding claim 10, Wood discloses that the solenoid valve (18) is operated by a DC power (col. 1 line 44).
Regarding claim 12, Wood discloses that the inductive load comprises a solenoid valve (e.g. Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711